Citation Nr: 0825908	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  04-38 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to service connection for systemic nerve 
damage (claimed as residuals of electrocution).

2. Entitlement to service connection for stenosis of the 
lumbar canal, with associated right sided sciatica and loss 
of use of legs with numbness.

3. Entitlement to service connection for degenerative disc 
disease of the cervical spine.

4. Entitlement to service connection for a heart condition 
(claimed as heart palpations).

5. Entitlement to service connection for residuals of chronic 
prostatitis, with retractable testicles, painful 
erection/ejaculation, and loss of use of a creative organ.

6. Entitlement to service connection for depression.

7. Entitlement to an increased (compensable) rating for 
psoriasis.

8. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his mother, and his wife.


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to March 
1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision from the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).

In May 2005 the veteran testified at a hearing at the RO 
chaired by the undersigned. A transcript of the proceeding is 
of record. At that hearing, he submitted additional evidence, 
and waived RO consideration of that evidence. 38 C.F.R. § 
20.1304 (2007).

On February 5, 2007, the Board issued a decision which denied 
the veteran's claims for service connection for nerve damage, 
spinal problems of the lumbar and cervical spine, a heart 
condition, prostate and testicular problems, and depression; 
denied the veteran's claim for a compensable rating for his 
service-connected psoriasis; and, denied entitlement to a 
total disability rating based on individual unemployability. 
Thereafter, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In December 2007, the Court issued an Order granting a Joint 
Motion for Remand, which found deficiencies within the 
Board's February 2007 decision.  Thus, the Board's decision 
is now vacated.

Under these circumstances, the issues of entitlement to 
service connection for systemic nerve damage, stenosis of the 
lumbar canal with associated right sided sciatica and loss of 
use of legs with numbness, degenerative disc disease of the 
cervical spine, residuals of chronic prostatitis with 
retractable testicles, painful erection/ejaculation, and loss 
of use of a creative organ; entitlement to a compensable 
disability rating for psoriasis; and entitlement to a total 
disability rating based on individual unemployability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  It is not shown that a heart disorder was present in 
service or within one year from service discharge or that the 
veteran currently has a heart disorder that is of service 
origin. 




CONCLUSION OF LAW

Service connection for a heart disorder is not established.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that nerve 
damage, spinal problems of the lumbar and cervical spine, a 
heart condition, prostate and testicular problems, and 
depression are related to his service in the United States 
Air Force from February 1982 to March 1983.  The veteran also 
maintains that he is entitled to a compensable rating for 
service-connected psoriasis and a total disability rating 
based on individual unemployability.  

With regard to his service connection claims, the veteran 
maintains that he was electrocuted while in service and that 
this accident resulted in nerve damage, spinal problems of 
the lumbar and cervical spine, a heart condition, prostate 
and testicular problems, and depression.  The veteran stated 
that the physician who treated him the night of the in-
service accident told him he would probably have many health 
problems as a young man due to the accident.  The veteran 
noted that he did experience many health problems at an 
earlier age than normal, starting with psoriasis for which he 
is already in receipt of service connection.  The veteran 
notes that none of his ancestors ever had these conditions, 
and that his health has declined greatly for a man of his 
relatively young age.  He also notes that the physician who 
treated him at the time of the initial in-service accident 
only saw him for 15 minutes, which was not enough time to 
properly diagnose his condition.  In addition, he was in such 
a state of shock that he was not able to properly explain his 
severe symptomatology to the physician.

The veteran submitted several articles relating to 
electrocution and electrical injuries. One article noted that 
electrical injuries could precipitate a variety of emotional 
problems, such as anxiety, depression, sleep disturbance, 
memory deficit, weakness, dizziness, and confusion. Another 
article noted that electrical injuries could cause a wide 
variety of health problems. Under the "Initial Evaluation" 
section, the article noted that injuries could occur from the 
current either passing through the body or from blunt trauma 
when an individual strikes an object while being 
electrocuted. Central nervous system trauma is common with 
electrical injuries due to blunt head trauma. Other 
conditions that can be caused by electrical injuries include 
eye damage, cardiac problems, and lung damage. The article 
notes that abdominal organ damage has not been reported due 
to current passing through the body, but has been reported as 
a result of blunt trauma. In high voltage electrocution, the 
article noted that the spinal cord injuries, fractures, and 
shoulder dislocations could be caused by muscle contraction 
due to the high voltage or by blunt trauma. Altered mental 
status is usually transient unless associated with 
significant head injury. Central and peripheral nervous 
systems symptoms may improve, but long- term disability is 
common. Spinal cord injury may be acute or delayed. Acute 
insult may cause may cause weakness and paresthesias within 
hours after the initial injury. Delayed injuries, which may 
become manifest days to years after the injury, include 
ascending paralysis, amyotrophic lateral sclerosis, and 
transverse myelitis.

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  (38 C.F.R. § 3.159 was recently 
revised to delete (4), see 73 Fed. Reg. 23356 (April 30, 
2008)).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in October 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, there is no 
evidence of a current heart disorder so VA has no duty to 
obtain an examination with respect to the heart issue.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records, private treatment records, VA 
outpatient treatment records, and Social Security records.  
The veteran was also provided an opportunity to set forth his 
contentions during the May 2005 hearing before the 
undersigned Veterans Law Judge.  Significantly, neither the 
appellant nor his or her representative has identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Factual Background

The veteran's service medical records confirm that, in 
December 1982, he presented at an emergency room for 
treatment of electrical burns to his right hand and forehead.  
It was noted that the veteran was changing a cable and it 
exploded in his hand.  He was conscious on arrival to the 
emergency room, and was discharged to quarters after about 15 
minutes of being treated by the physician.  Follow up 
treatment the next day noted a first-degree burn of the right 
hand and conjunctivitis of the upper eyelids.  In a January 
1983 follow up, the veteran noted that a rash of the right 
hand developed soon after the electrical burn.

In his "Report of Medical History" during the February 1983 
separation examination the veteran checked "no" to the 
questions regarding whether he ever had or currently had 
heart trouble.  A physical examination of the heart was 
normal.  

A decision of the Social Security Administration (SSA) 
granted the veteran disability insurance benefits, effective 
September 2001, due to discogenic and degenerative back 
disorders.  Private treatment records from 2001 to 2003 are 
of record.  From 2001, the veteran complained of chronic 
prostatitis, severe back and neck pain, and sciatic and other 
nerve problems.  He noted that his symptoms had recently 
flared up, but he has had these pains since being 
electrocuted in service.  The following diagnoses were 
rendered: prostatitis; retractable testes; lumbar bulging 
discs with spinal stenosis, neuroforaminal encroachment, and 
right sciatica; and cervical herniated discs with spinal 
stenosis, neuroforaminal encroachment, and osteophytes.

VA treatment records from 2002 to 2004 are also of record.  
These records show complaints of and treatment for depression 
as well as cervical, spinal, leg, groin and testicle pain.  
Neither the private nor the VA outpatient treatment records 
show complaints or treatment of a heart disorder.

Heart Disorder

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Also, 
cardiovascular disease will be presumed to have been incurred 
in service if manifested to a compensable degree of at least 
10 percent within one year from the date of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran contends that service connection for a heart 
condition is warranted as a result of his December 1982 in-
service electrocution.  Aside from the veteran's contention, 
the record is devoid of any medical evidence that the veteran 
currently has a heart disorder.  The service medical records, 
as well as the VA and private medical records, are negative 
for a heart disorder.  As was stated earlier, current 
disability is required in order to establish service 
connection.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

The Board finds that service connection for residuals of a 
heart disorder is not warranted as there is no evidence of a 
current disability.  The veteran's claim for service 
connection implicitly includes the assertion that he has a 
heart disorder, but his personal opinion as a lay person not 
trained in medicine is not competent evidence needed to 
establish a diagnosis of an actual disability or its 
relationship to service.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Similarly, the lay evidence he 
submitted in support of his various claims provides no 
competent credible information indicating a heart disability.  
Rather, medical evidence on this point is required.  In the 
present case, as discussed above, the medical evidence of 
record simply does not show a current heart disorder.  
Therefore, in the absence of evidence of a current 
disability, the preponderance of evidence is against service 
connection for a heart disorder, 38 U.S.C.A. § 5107(b), and 
the claim is denied.


ORDER

Service connection for a heart condition (claimed as heart 
palpations)
is denied. 


REMAND

As above, the veteran claims that nerve damage, spinal 
problems of the lumbar and cervical spine, prostate and 
testicular problems, and depression are related to an in-
service electrocution.  Service medical records confirm an 
in-service electrical injury when a cable he was charging 
exploded in his hand in December 1982. 

The claims folder contains competent evidence that the 
veteran suffers from nerve damage, spinal problems of the 
lumbar and cervical spine, prostate and testicular problems, 
and depression.  Private records from 2001 to 2003 show 
diagnoses of the following:  prostatitis; retractable testes; 
lumbar bulging discs with spinal stenosis, neuroforaminal 
encroachment, and right sciatica; and cervical herniated 
discs with spinal stenosis, neuroforaminal encroachment, and 
osteophytes.  VA treatment records from 2002 to 2004 show 
complaints of and treatment for depression, cervical, spinal, 
leg, groin and testicle pain.  Such evidence is competent 
evidence of current disabilities.  

The claims folder also contains a possible nexus between 
these disorders and service.  The treatise evidence submitted 
by the veteran shows that electrical injuries could 
precipitate a variety of health problems, including 
depression, spinal cord injuries, and head injuries.

Given the above evidence concerning the existence of current 
nerve damage, spinal problems of the lumbar and cervical 
spine, prostate and testicular problems, and depression and 
an indication that these disorders may be related to the 
veteran's December 1982 in-service electrocution, a VA 
examination should be afforded on remand to determine the 
extent and etiology of the claimed conditions.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  Medical expertise 
informed by full review of the history and appropriate 
testing and examination is required.

Also, a VA skin examination was last conducted in February 
2004.  Examination noted that the veteran's psoriasis 
involved the elbows, external canals of the ears, and shaft 
of the penis.  The examiner noted that these lesions were not 
symptomatic, did not create scarring, were not disfiguring, 
and covered less than one percent of total body surface area.

In 2004, VA outpatient treatment records revealed that the 
veteran was treated for psoriasis.  In April 2004 scaly, 
hypertrophic areas of the elbows, mild erythema at the penis 
and scaly lesions on the ears were found.  In November there 
were a few pink plaques on the occiput, extensor elbows and 
lightly on the penis.  Greasy scales on the eyebrows, beard 
and nasolabial area were noted along with dry patches on the 
right hand.  Seborrhea was also assessed.  He was treated 
with ointments, creams, and medicated shampoo.  

The veteran maintains that his psoriatic lesions are 
currently more widespread than indicated in the February 2004 
examination and the November 2004 VA outpatient treatment 
records validate the veteran's contentions.  Thus, a new 
examination is necessary so that all of the affected areas 
and total percentage area of the body or exposed areas 
affected of the veteran's body can be described.  

Finally, the veteran claims that he is entitled to a total 
disability evaluation based on TDIU as a result of his 
service-connected psoriasis.  The Board finds that the 
veteran's claim for a compensable disability rating for 
psoriasis, is inextricably intertwined with the issue of 
entitlement to TDIU.  Therefore, the Board may not properly 
review the veteran's claim for entitlement to TDIU until the 
agency of original jurisdiction (AOJ) develops and 
adjudicates the veteran's claim of entitlement to a 
compensable disability rating for psoriasis.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  The Agency of Original 
Jurisdiction (AOJ) should make 
arrangements with the appropriate VA 
medical facility for the appellant to 
be afforded a medical examination to 
determine the nature, extent and 
etiology of any current nerve damage, 
spinal problems of the lumbar and 
cervical spine, prostate and 
testicular problems, and depression.  
All diagnostic tests and studies 
indicated by the examiner should be 
performed.  The claims folder must be 
made available to the examiner for 
review prior to the examination. 
 
After reviewing the records contained 
in the claims folder and examining 
the appellant, the examiner is 
requested to express an opinion as to 
the following questions:
     
*	What disabilities, if any, of 
the nerves, lumbar and cervical 
spine, prostate and testicular 
region, and psychiatric system 
are currently present?
     
?	Is it at least as likely as not 
(50 percent or greater 
THE ISSUES

1. Entitlement to service connection for systemic nerve 
damage (claimed as residuals of electrocution).

2. Entitlement to service connection for stenosis of the 
lumbar canal, with associated right sided sciatica and loss 
of use of legs with numbness.

3. Entitlement to service connection for degenerative disc 
disease of the cervical spine.

4. Entitlement to service connection for a heart condition 
(claimed as heart palpations).

5. Entitlement to service connection for residuals of chronic 
prostatitis, with retractable testicles, painful 
erection/ejaculation, and loss of use of a creative organ.

6. Entitlement to service connection for depression.

7. Entitlement to an increased (compensable) rating for 
psoriasis.

8. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his mother, and his wife.


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to March 
1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision from the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).

In May 2005 the veteran testified at a hearing at the RO 
chaired by the undersigned. A transcript of the proceeding is 
of record. At that hearing, he submitted additional evidence, 
and waived RO consideration of that evidence. 38 C.F.R. § 
20.1304 (2007).

On February 5, 2007, the Board issued a decision which denied 
the veteran's claims for service connection for nerve damage, 
spinal problems of the lumbar and cervical spine, a heart 
condition, prostate and testicular problems, and depression; 
denied the veteran's claim for a compensable rating for his 
service-connected psoriasis; and, denied entitlement to a 
total disability rating based on individual unemployability. 
Thereafter, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In December 2007, the Court issued an Order granting a Joint 
Motion for Remand, which found deficiencies within the 
Board's February 2007 decision.  Thus, the Board's decision 
is now vacated.

Under these circumstances, the issues of entitlement to 
service connection for systemic nerve damage, stenosis of the 
lumbar canal with associated right sided sciatica and loss of 
use of legs with numbness, degenerative disc disease of the 
cervical spine, residuals of chronic prostatitis with 
retractable testicles, painful erection/ejaculation, and loss 
of use of a creative organ; entitlement to a compensable 
disability rating for psoriasis; and entitlement to a total 
disability rating based on individual unemployability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  It is not shown that a heart disorder was present in 
service or within one year from service discharge or that the 
veteran currently has a heart disorder that is of service 
origin. 




CONCLUSION OF LAW

Service connection for a heart disorder is not established.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that nerve 
damage, spinal problems of the lumbar and cervical spine, a 
heart condition, prostate and testicular problems, and 
depression are related to his service in the United States 
Air Force from February 1982 to March 1983.  The veteran also 
maintains that he is entitled to a compensable rating for 
service-connected psoriasis and a total disability rating 
based on individual unemployability.  

With regard to his service connection claims, the veteran 
maintains that he was electrocuted while in service and that 
this accident resulted in nerve damage, spinal problems of 
the lumbar and cervical spine, a heart condition, prostate 
and testicular problems, and depression.  The veteran stated 
that the physician who treated him the night of the in-
service accident told him he would probably have many health 
problems as a young man due to the accident.  The veteran 
noted that he did experience many health problems at an 
earlier age than normal, starting with psoriasis for which he 
is already in receipt of service connection.  The veteran 
notes that none of his ancestors ever had these conditions, 
and that his health has declined greatly for a man of his 
relatively young age.  He also notes that the physician who 
treated him at the time of the initial in-service accident 
only saw him for 15 minutes, which was not enough time to 
properly diagnose his condition.  In addition, he was in such 
a state of shock that he was not able to properly explain his 
severe symptomatology to the physician.

The veteran submitted several articles relating to 
electrocution and electrical injuries. One article noted that 
electrical injuries could precipitate a variety of emotional 
problems, such as anxiety, depression, sleep disturbance, 
memory deficit, weakness, dizziness, and confusion. Another 
article noted that electrical injuries could cause a wide 
variety of health problems. Under the "Initial Evaluation" 
section, the article noted that injuries could occur from the 
current either passing through the body or from blunt trauma 
when an individual strikes an object while being 
electrocuted. Central nervous system trauma is common with 
electrical injuries due to blunt head trauma. Other 
conditions that can be caused by electrical injuries include 
eye damage, cardiac problems, and lung damage. The article 
notes that abdominal organ damage has not been reported due 
to current passing through the body, but has been reported as 
a result of blunt trauma. In high voltage electrocution, the 
article noted that the spinal cord injuries, fractures, and 
shoulder dislocations could be caused by muscle contraction 
due to the high voltage or by blunt trauma. Altered mental 
status is usually transient unless associated with 
significant head injury. Central and peripheral nervous 
systems symptoms may improve, but long- term disability is 
common. Spinal cord injury may be acute or delayed. Acute 
insult may cause may cause weakness and paresthesias within 
hours after the initial injury. Delayed injuries, which may 
become manifest days to years after the injury, include 
ascending paralysis, amyotrophic lateral sclerosis, and 
transverse myelitis.

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  (38 C.F.R. § 3.159 was recently 
revised to delete (4), see 73 Fed. Reg. 23356 (April 30, 
2008)).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in October 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, there is no 
evidence of a current heart disorder so VA has no duty to 
obtain an examination with respect to the heart issue.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records, private treatment records, VA 
outpatient treatment records, and Social Security records.  
The veteran was also provided an opportunity to set forth his 
contentions during the May 2005 hearing before the 
undersigned Veterans Law Judge.  Significantly, neither the 
appellant nor his or her representative has identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Factual Background

The veteran's service medical records confirm that, in 
December 1982, he presented at an emergency room for 
treatment of electrical burns to his right hand and forehead.  
It was noted that the veteran was changing a cable and it 
exploded in his hand.  He was conscious on arrival to the 
emergency room, and was discharged to quarters after about 15 
minutes of being treated by the physician.  Follow up 
treatment the next day noted a first-degree burn of the right 
hand and conjunctivitis of the upper eyelids.  In a January 
1983 follow up, the veteran noted that a rash of the right 
hand developed soon after the electrical burn.

In his "Report of Medical History" during the February 1983 
separation examination the veteran checked "no" to the 
questions regarding whether he ever had or currently had 
heart trouble.  A physical examination of the heart was 
normal.  

A decision of the Social Security Administration (SSA) 
granted the veteran disability insurance benefits, effective 
September 2001, due to discogenic and degenerative back 
disorders.  Private treatment records from 2001 to 2003 are 
of record.  From 2001, the veteran complained of chronic 
prostatitis, severe back and neck pain, and sciatic and other 
nerve problems.  He noted that his symptoms had recently 
flared up, but he has had these pains since being 
electrocuted in service.  The following diagnoses were 
rendered: prostatitis; retractable testes; lumbar bulging 
discs with spinal stenosis, neuroforaminal encroachment, and 
right sciatica; and cervical herniated discs with spinal 
stenosis, neuroforaminal encroachment, and osteophytes.

VA treatment records from 2002 to 2004 are also of record.  
These records show complaints of and treatment for depression 
as well as cervical, spinal, leg, groin and testicle pain.  
Neither the private nor the VA outpatient treatment records 
show complaints or treatment of a heart disorder.

Heart Disorder

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Also, 
cardiovascular disease will be presumed to have been incurred 
in service if manifested to a compensable degree of at least 
10 percent within one year from the date of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran contends that service connection for a heart 
condition is warranted as a result of his December 1982 in-
service electrocution.  Aside from the veteran's contention, 
the record is devoid of any medical evidence that the veteran 
currently has a heart disorder.  The service medical records, 
as well as the VA and private medical records, are negative 
for a heart disorder.  As was stated earlier, current 
disability is required in order to establish service 
connection.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

The Board finds that service connection for residuals of a 
heart disorder is not warranted as there is no evidence of a 
current disability.  The veteran's claim for service 
connection implicitly includes the assertion that he has a 
heart disorder, but his personal opinion as a lay person not 
trained in medicine is not competent evidence needed to 
establish a diagnosis of an actual disability or its 
relationship to service.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Similarly, the lay evidence he 
submitted in support of his various claims provides no 
competent credible information indicating a heart disability.  
Rather, medical evidence on this point is required.  In the 
present case, as discussed above, the medical evidence of 
record simply does not show a current heart disorder.  
Therefore, in the absence of evidence of a current 
disability, the preponderance of evidence is against service 
connection for a heart disorder, 38 U.S.C.A. § 5107(b), and 
the claim is denied.


ORDER

Service connection for a heart condition (claimed as heart 
palpations)
is denied. 


REMAND

As above, the veteran claims that nerve damage, spinal 
problems of the lumbar and cervical spine, prostate and 
testicular problems, and depression are related to an in-
service electrocution.  Service medical records confirm an 
in-service electrical injury when a cable he was charging 
exploded in his hand in December 1982. 

The claims folder contains competent evidence that the 
veteran suffers from nerve damage, spinal problems of the 
lumbar and cervical spine, prostate and testicular problems, 
and depression.  Private records from 2001 to 2003 show 
diagnoses of the following:  prostatitis; retractable testes; 
lumbar bulging discs with spinal stenosis, neuroforaminal 
encroachment, and right sciatica; and cervical herniated 
discs with spinal stenosis, neuroforaminal encroachment, and 
osteophytes.  VA treatment records from 2002 to 2004 show 
complaints of and treatment for depression, cervical, spinal, 
leg, groin and testicle pain.  Such evidence is competent 
evidence of current disabilities.  

The claims folder also contains a possible nexus between 
these disorders and service.  The treatise evidence submitted 
by the veteran shows that electrical injuries could 
precipitate a variety of health problems, including 
depression, spinal cord injuries, and head injuries.

Given the above evidence concerning the existence of current 
nerve damage, spinal problems of the lumbar and cervical 
spine, prostate and testicular problems, and depression and 
an indication that these disorders may be related to the 
veteran's December 1982 in-service electrocution, a VA 
examination should be afforded on remand to determine the 
extent and etiology of the claimed conditions.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  Medical expertise 
informed by full review of the history and appropriate 
testing and examination is required.

Also, a VA skin examination was last conducted in February 
2004.  Examination noted that the veteran's psoriasis 
involved the elbows, external canals of the ears, and shaft 
of the penis.  The examiner noted that these lesions were not 
symptomatic, did not create scarring, were not disfiguring, 
and covered less than one percent of total body surface area.

In 2004, VA outpatient treatment records revealed that the 
veteran was treated for psoriasis.  In April 2004 scaly, 
hypertrophic areas of the elbows, mild erythema at the penis 
and scaly lesions on the ears were found.  In November there 
were a few pink plaques on the occiput, extensor elbows and 
lightly on the penis.  Greasy scales on the eyebrows, beard 
and nasolabial area were noted along with dry patches on the 
right hand.  Seborrhea was also assessed.  He was treated 
with ointments, creams, and medicated shampoo.  

The veteran maintains that his psoriatic lesions are 
currently more widespread than indicated in the February 2004 
examination and the November 2004 VA outpatient treatment 
records validate the veteran's contentions.  Thus, a new 
examination is necessary so that all of the affected areas 
and total percentage area of the body or exposed areas 
affected of the veteran's body can be described.  

Finally, the veteran claims that he is entitled to a total 
disability evaluation based on TDIU as a result of his 
service-connected psoriasis.  The Board finds that the 
veteran's claim for a compensable disability rating for 
psoriasis, is inextricably intertwined with the issue of 
entitlement to TDIU.  Therefore, the Board may not properly 
review the veteran's claim for entitlement to TDIU until the 
agency of original jurisdiction (AOJ) develops and 
adjudicates the veteran's claim of entitlement to a 
compensable disability rating for psoriasis.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  The Agency of Original 
Jurisdiction (AOJ) should make 
arrangements with the appropriate VA 
medical facility for the appellant to 
be afforded a medical examination to 
determine the nature, extent and 
etiology of any current nerve damage, 
spinal problems of the lumbar and 
cervical spine, prostate and 
testicular problems, and depression.  
All diagnostic tests and studies 
indicated by the examiner should be 
performed.  The claims folder must be 
made available to the examiner for 
review prior to the examination. 
 
After reviewing the records contained 
in the claims folder and examining 
the appellant, the examiner is 
requested to express an opinion as to 
the following questions:
     
*	What disabilities, if any, of 
the nerves, lumbar and cervical 
spine, prostate and testicular 
region, and psychiatric system 
are currently present?
     
?	Is it at least as likely as not 
(50 percent or greater 
probability) that the veteran's 
current claimed disorders, if 
any, are causally related to his 
in-service December 1982 
electrical injury or to any other 
incident of service?

The term "as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion 
as it is to find against it.

The examiner should identify the 
information on which he or she based 
his or her opinions.  The opinions 
should adequately summarize the 
relevant history and clinical 
findings, and provide explanations as 
to all medical conclusions rendered.  

2.  The AOJ should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
to identify the current level of 
impairment resulting from his service-
connected skin disorder.  Specifically, 
the examiner should determine whether the 
veteran's skin disorder has worsened 
since the February 2004 VA examination, 
and if so, to what extent.  The examiner 
should use the revised skin disease 
worksheet and note all of the affected 
areas and total percentage area of the 
body or exposed areas affected.
 
3.  After the development requested 
above has been completed, the AOJ 
should readjudicate the appellant's 
claim.  A determination should also be 
made as to the veteran's claim for 
entitlement to a total disability 
rating based on individual 
unemployability (TDIU) due to service-
connected disability.  If the benefits 
sought continue to be denied, the AOJ 
should issue a supplemental statement 
of the case (SSOC).  Thereafter, if 
appropriate, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


